Case 2:20-cr-00084-SPC-NPM Document 71 Filed 07/26/21 Page 1 of 3 PageID 274




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:20-cr-84-SPC-NPM

JONATHAN ANTHONY REID


                                        ORDER 1

       Before the Court is Defendant Jonathan Reid’s Objections to the

Presentence Investigation Report. (Doc. 70). Procedural problems with the

Objections are glaring and noteworthy.

       The filing is one day late. It was due on July 23. But Defendant missed

that cutoff by eighteen minutes. The Objections’ content is also problematic.

The parties were only supposed to identify previous objections to the

presentence investigation report for the Court to resolve at sentencing. (Doc.

68). But Defendant has raised objections for the first time. He should have

done so last month. (Doc. 66). The Objections also do not come close to

satisfying the Court’s typography requirements. See Local Rule 1.08 (requiring

a paper’s main text to be in one of five fonts, double-spaced, and size 13-point).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cr-00084-SPC-NPM Document 71 Filed 07/26/21 Page 2 of 3 PageID 275




      The Court makes rules and issues orders to ensure the fair

administration of justice for all parties. Defendant misses this point. So the

Court could strike his non-compliant objections. But it won’t. And here’s why.

      Defendant faces a hefty sentence: 360 months to life in prison. The Court

wants to fashion a fair sentence on the merits—not on technicalities. To best

do so, the Court accepts the late Objections and refers them to the United

States Probation Office for further investigation and response. To facilitate

this process, the Court will also continue the sentencing.

      But the Court warns Defendant—and his counsel—not to expect further

leniency for non-compliant behavior. Going forward, the Court wants

Defendant’s full compliance with its orders and full cooperation with the

United States Probation Office.

      Accordingly, it is now

      ORDERED:

      (1) Defendant   Jonathan    Reid’s   Objections   to   the    Presentence

         Investigation Report (Doc. 70) are REFERRED to the United States

         Probation Office for further investigation and response.

      (2) An amended final presentence investigation report with any changes

         (if necessary) and a revised addendum is due on or before September

         7, 2021.




                                       2
Case 2:20-cr-00084-SPC-NPM Document 71 Filed 07/26/21 Page 3 of 3 PageID 276




      (3) On or before September 10, 2021, counsel for each party must file a

        notice stating which of the previous objections to the presentence

        investigation report, if any, remain for the Court to resolve.

      (4) The sentencing hearing is rescheduled to September 17, 2021, at

        9:30 a.m. The Clerk is DIRECTED to issue a notice of hearing under

        separate cover.

      DONE AND ORDERED in Fort Myers, Florida on July 26, 2021.




Copies: Counsel of Record




                                      3
